Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (method of treating MLD by administering rhASA) and the species of M6P ASA protein in the reply filed on 8/26/22 is acknowledged.
Claims 1, 3-7, 11, 14-16, 29-31, 36, 49, 52, 60, 69-70, and 73 are pending. Claims 29-31, 36, 49, 52, 60, 69-70, and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/22.
Claims 1, 3-7, 11, and 14-16 are under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see paragraphs 401 and 402. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Nichols (WO 2014110246; IDS 12/28/20 citation B1).
Regarding claim 1, Nichols teaches administering rhASA to patients with MLD (paragraph 5); Patients with MLD meet the instant limitations of a subject in need of treating MLD. Further, as the rhASA is administered to treat MLD, this meets the limitations of a therapeutically effective dose of a formulation comprising rhASA (see also paragraph 236). Nichols teaches methods of purifying rhASA for the purpose of producing this therapeutic (paragraph 6), anticipating the limitation of administering purified rhASA. Nichols teaches formulation for intrathecal administration (paragraph 43), anticipating intrathecal administration. Nichols teaches the purified rhASA is characterized by a peak related to capped mannose-6-phosphate (paragraph 42) and further teaches “recombinant ASA proteins may contain a moeity that binds to a receptor…such a receptor…binds the mannose-6-phosphate (M6P) residues” (paragraph 90), clearly anticipating the rhASA being characterized by a proteoglycan map comprising a peak corresponding to mannose-6-phosphated rhASA.
With respect to the “administering the formulation results in” step, it is recognized that this is not an active step of the method but rather a result flowing from practicing the active method steps. Nichols administers the same drug (M6P-ASA) to the same population (subjects with MLS) for the same reason (to treat MLD) and so any results of those steps must also occur in the method of Nichols; MPEP § 2112 (II) states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
However, Nichols also teaches this limitation. Nichols teaches the treatment ameliorates the underlying condition (MLD), reduces “zebra bodies”, and treats the “lysosomal storage disease or the symptoms thereof” (paragraph 236). Thus, Nichols anticipates each and every limitation of instant claim 1.
Regarding claim 4, Nichols teaches administration weekly (paragraph 230), i.e., once every week. 
Regarding claim 5, Nichols teaches the method as treating MLD. The instant claim is to treatment of a species of MLD: late infantile MLD. A genus will anticipate a species when the species can be “at once envisaged” from the disclosure (MPEP §2131.02(III)). Nichols teaches various forms of MLD, including late-infantile (paragraph 4) as well as describes the ASA deficiency in late-infantile form (paragraph 76). Thus, given the teachings to treat MLD, one could have immediately envisaged the species of late-infantile MLD as Nichols clearly recognizes this as a form which could be treated with the disclosed method.
Therefore, claims 1 and 4-5 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (WO 2014110246; IDS 12/28/20 citation B1).
Claims 1 and 4-5 are anticipated by Nichols as described above and incorporated herein; these claims would have been obvious for the same reasons.
Regarding claim 3, Nichols does not teach the dose is 150 mg. However, Nichols teaches the dose is a result-effective variable. Nichols teaches “the amount of a therapeutic agent…administered to a subject in need thereof will depend upon the characteristics of the subject” and then lists several such characteristics. Nichols continues “one of ordinary skill in the art will be readily able to determine appropriate dosages depending on these and other related factors” and suggests methods of identifying optimal dosages (paragraphs 236-237).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
The art establishes all of the instant limitations including the identity of the therapeutic and whom to give it to, as well as recognizes that dosing is a result-effective variable with an explicit suggestion to optimize the dose. Further, there is no evidence of the critical nature of this dose. As such, a dose of 150mg would have been obvious given the motivation to routinely optimize such dosage.
Therefore, claims 1 and 3-5 would have been obvious.

Claim(s) 1, 3-7, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (WO 2014110246; IDS 12/28/20 citation B1) in view of Kehrer (form 892) and further in view of Boucher (form 892), Assadi (form 892) and Dali (form 892).
Claims 1 and 3-5 would have been obvious over Nichols as described above and incorporated herein. It is further noted that Boucher teaches evaluating subjects with late-infantile MLD, adding further evidence that these subjects would have been an obvious treatment group for the method of Nichols since these subjects clearly have the disease to be treated by Nichols.
Nichols does not teach the specific methodologies for evaluating MLD instantly claimed.
Nevertheless, such methods represent no more than routine methods of measuring MLD at the time of filing. It would have been obvious to one of ordinary skill at the time of filing to utilize these known metrics for evaluating MLD in conjunction with the method of treatment of Nichols because evaluating progression of a disease during treatment was a ubiquitous and routine practice by the ordinary artisan at the time.
Regarding claim 6, Kehrer teaches “GMFC-MLD is a highly reliable, feasible tool for standardized assessment of gross motor function in MLD which can be used for the description of the natural course of the disease and for evaluation of therapeutic options such as…enzyme replacement” (abstract). Thus, not only does Kehrer teach the value of GMFC-MLD but explicitly suggests using it to evaluate enzyme replacement therapy, e.g., rhASA administration.
Additionally, Boucher teaches the value of using GMFC-MLD for evaluating the progression of MLD (p.3 C1; p.9 C1; figure 3), providing further evidence that it would have been obvious to use this metric for evaluating therapeutic efficacy in subjects with MLD.
Regarding claim 7, it is recognized that this is not an active step of the method but rather a result flowing from practicing the active method steps. Nichols administers the same drug (M6P-ASA) to the same population (subjects with MLS) for the same reason (to treat MLD) and so any results of those steps must also occur in the method of Nichols; MPEP § 2112 (II) states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
In this case, the method of Nichols will result in an improvement in the subject as described above. This improvement flows from the administration itself and so the characterization of a level change in the GMFC-MLD must be inherent as every active limitation of the instant method is taught in the prior art. Using the GMFC to evaluate progression, which is an active step, would have been obvious as above.
Regarding claim 11, Kehrer teaches GMFM was applied to subjects with MLD and was “reliable and valid” (p.159 C1). It would have been obvious to use this scale to evaluate MLD progression for this reason.
Regarding claim 14, Dali teaches sulfatide levels accumulate during MLD (abstract) and that CSF sulfatide levels “strongly correlated with abnormalities in electrophysiological parameters and large myelinated fiber loss” and that “CSF sulfatide…accumulation provides a marker of disease severity in the PNS” (abstract).  It would have been obvious to use this measurement to evaluate MLD progression for this reason. It is appreciated that the end to the above quote is “PNS only”, i.e., is not a marker of severity in the CNS; however, this still clearly establishes CSF sulfide as a useful marker for disease severity and so would have been obvious to include even if the information was limited to disease severity in the PNS.
Regarding claim 15, Assadi teaches NAA/cr ratios in the brain are indicative of MLD when compared to controls (p.27 C1; table 2; figure 5). One of ordinary skill in the art at the time of filing would have found it obvious to measure brain NAA/cr ratios in subjects with MLD because Assadi teaches this ratio is indicative of the disease and therefore changes to this ratio would be immediately recognized as relevant to monitoring treatment efficacy. 
Regarding claim 16, Boucher teaches using ELFC-MLD to evaluate subjects with MLD (p.3 C1; p.9 C1; figure 4). It would have been obvious to use this scale to evaluate MLD progression because it was a known, valid means of evaluating such subjects.
Therefore, claims 1, 3-7, 11, and 14-16 would have been obvious.

Claim(s) 1, 3-7, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (WO 2014110246; IDS 12/28/20 citation B1) in view of Kehrer and further in view of Boucher, Assadi, Dali, and Giugliani (form 892).
Claims 1, 3-7, 11, and 14-16 would have been obvious over the combination of references as described above and incorporated herein.
Additionally, Giugliani (abstract 699 on page 314) discloses a method of administering rhASA to subjects with late-infantile MLD. Giugliani teaches dosages of 100 mg every other week, noting this increased dose was superior to 10 and 30 mg doses, providing further guidance to one of ordinary skill in the art from which to optimize dosing (instant claims 3 and 4). Further, Giugliani teaches using GMFM (instant claim 11), NAA/Cr ratio (instant claim 15), and CSF sulfatide levels (instant claim 14) as metrics for evaluating the therapy.
Therefore, claims 1, 3-7, 11, and 14-16 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 11, and 14-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of copending Application No. 17810396 (reference application) in view of Nichols (WO 2014110246; IDS 12/28/20 citation B1), Kehrer, Boucher, Assadi, and Dali.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Reference claim 60 is also a method of treating MLD by administering an rhASA, including by intrathecal administration (claim 1). The reference claims generally define the method of treatment (claim 60) using the rhASA (claims 58-59, from which claim 60 depends) by the method of making (claims 1-57, from which claim 60 ultimately depends). Thus, the pharmaceutical of claims 58-59, administered in a method of treatment in claim 60, is a product-by-process. Thus, the specification must be consulted to determine what forms of rhASA are encompassed by these claim limitations. 
“The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(‘[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.’); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (‘Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.’). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, the reference document discloses such purified rhASA includes M6P (paragraphs 42 and 58). As such, instant claim 1 is an obvious variation of reference claim 60.
The remaining claims of the instant application are also obvious variations of the reference treatment given the teachings of the cited art for the same reasons articulated in the relevant §103 rejections, incorporated herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	US 11407984 was considered for double patenting purposes. However, each and every claim of the ‘984 patent is directed to a method of purifying rhASA. As per the restriction requirement issued in the instant application (5/27/22), such methods are currently recognized as patentably distinct from the elected method of treatment. Therefore, no double patenting rejection was set forth over this patent at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Weidner/Primary Examiner, Art Unit 1649